         Case 4:20-cv-00726-SWW Document 6 Filed 06/29/20 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

RICKY ASHLEY                                                                        PETITIONER
ADC # 099718

v.                               No. 4:20-cv-00726-SWW-JTR

DEXTER PAYNE, Director,
Arkansas Division of Correction                                                   RESPONDENT


                                             ORDER

       The Court has reviewed the Recommended Disposition (“Recommendation”) from United

States Magistrate Judge J. Thomas Ray and the filed objections. After a de novo review of the

record in this case, the Court concludes that the Recommendation should be, and hereby is,

approved and adopted as this Court’s findings in all respects.

       IT IS THEREFORE ORDERED THAT Ricky Ashley’s motion for leave to proceed in

forma pauperis is granted, his petition for a writ of habeas corpus is denied, and this case is

dismissed with prejudice. The Court will not issue a certificate of appealability because Mr.

Ashley has not made a substantial showing of the denial of a constitutional right. 28 U.S.C. §

2253(c). Judgment will be entered accordingly.

       Ashley is hereby placed on notice that if he files any new habeas petition later dismissed

as frivolous, malicious, or for failure to state a claim, the Clerk may be directed not to file any

future habeas petitions without prior approval from the Judge to whom the case is assigned.

       IT IS SO ORDERED this 29th day of June, 2020.


                                                     Susan Webber Wright
                                                     UNITED STATES DISTRICT JUDGE
